DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/06/2021.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 1, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US Pub 2015/0027466), in view of Mattos et al. (“Mattos”, US Pub 2017/0331270).
Regarding claim 1, Xiang teaches (Fig. 5-7) an overcurrent protection method, applied to a USB (40) with a power delivery (PD) function, comprising: converting, by a voltage conversion chip (Fig. 7; 201 with chip U1) of an overcurrent protection circuit, an input voltage (Vcc) into a first voltage (outputted boost voltage) to provide power to a first electronic device (40) wherein the input voltage is provided by a second electronic device (30); determining, by a first current detection circuit (70) of the overcurrent protection circuit, whether a working current (of 40; para 16, 17) of the first electronic device (40) is greater than a first default value (predetermined value); determining, by the voltage conversion chip (201 with chip U1), whether the working current of the first electronic device (40) is greater than a second default value (i.e. pins 4-5 sensing in U1), in response to the working current being greater than the first default value generating, by the first current detection circuit (70), a first sensing signal (to U3) between (using Mos transistor in U2, since U2 is located between 10 and ‘201,30’; Para 38) the first electronic device (40) and the second electronic device (30); and in response to the working current being greater than the second default value (i.e. pins 4-5 sensing in U1), stopping (para 16, 17), by the voltage conversion chip (201 with chip U1), conversion of the input voltage (Vcc) into the first voltage (boost output of 201).
However, Xiang fails to teach the second default value is smaller than the first default value; determining, by the first current detection circuit (70), a first sensing signal (to U3) to disable a switch to form an open circuit between the first electronic device and the second electronic device.
However, Mattos teaches (Fig. 1-8) [voltage conversion chip 820 determines (using 834) whether the working current of the first electronic device (of 812) is greater than a second default value (i.e. using Vref of 2ND stage 140); and the voltage conversion chip (820) stops (using 824ab, coupled between the power receiving end (VBUS) and the voltage conversion chip (820)) converting the input voltage (understood to use input voltage in 820) into the first voltage (Vout of 20)] the second default value (i.e. using overcurrent detection circuit (OCD) 100: Vref of 2ND stage 140) is smaller (using offset operation, values can be changed) than the first default value (using overcurrent detection circuit (OCD) 100: 119, 120, Rsense, which adjusts 110); determining, by the first current detection circuit (overcurrent detection circuit (OCD) 100: 1st stage 110), a first sensing signal (output of 114) to disable a switch (116) to form an open circuit between the first electronic device (of 812) and the second electronic device (i.e. 810).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Xiang’s circuit to include the corresponding 1st and 2nd default value, along with the first current detection circuit to disable a switch to control the corresponding electronic devices, as taught by Mattos, as doing so would have provided an improved selection mechanism to a post-production, adjustable over-current detection, as taught by Mattos (Para 2-3 and abstract).
Regarding claim 6, Xiang teaches (Fig. 5-7) an overcurrent protection circuit, applied to a USB (40) with a power delivery (PD) function, comprising: a power receiving end (received by 40), coupled to a first electronic device (40); a power supply end (10), coupled to a second electronic device (30) and receiving an input voltage (Vcc) from the second electronic device (30); a voltage conversion chip (Fig. 7; 201 with chip U1), converting the input voltage (Vcc) into a first voltage (using boost operation) to provide power to the first electronic device (40); a switch (MOS transistor used inside U2; Para 38), coupled between (since U2 is located between 10 and ‘201,30’) the power receiving end (received by 40) and the voltage conversion chip (201 with chip U1); and a first current detection circuit (70), to detect whether a working current (para 16, 17) of the first electronic device (40) is greater than a first default value (predetermined value), wherein in response to the working current being greater than the first default value (predetermined value), the first current detection circuit (70) generates a first sensing signal (to U3); wherein the voltage conversion chip (201 with chip U1) determines whether the working current (para 16, 17) of the first electronic device (40) is greater than a second default value (i.e. pins 4-5 sensing in U1); and wherein in response to the working current (of 40, para 16, 17) being greater than the second default value (i.e. pins 4-5 sensing in U1), the voltage conversion chip (210) stops (para 16, 17) converting the input voltage (Vcc) into the first voltage (output of 201). 
However, Xiang fails to teach a first current detection circuit, coupled between the power receiving end and the switch, wherein in response to the working current being greater than the first default value, the first current detection circuit generates a first sensing signal to disable a switch, and wherein the second default value is smaller than the first default value.
However, Mattos teaches (Fig. 1-8) a first current detection circuit (overcurrent detection circuit (OCD) 100: 1st stage 110), coupled between (using channel 801 that communicates between controller 834 and USB 810 (which receiving Vbus, outputs to electronic device 812 and also communicated with 830, via 801), where 834 receives output of OCD 100 to control ‘836 and 824ab’, respectively. Thus, through operation, the features are coupled in between) the power receiving end (VBUS) and the switch (824ab), detecting whether the working current (of 812) is being greater than the first default value (using 119, 120, Rsense, which adjusts 110), the first current detection circuit (110) generates a first sensing signal (output of 114) to disable a switch (116); and wherein the second default value (i.e. using Vref of 2ND stage 140) is smaller (using offset operation, values can be changed) than the first default value (using 119, 120, Rsense, which adjusts 110) [Mattos’s voltage conversion chip (820) determines (using 834) whether the working current of the first electronic device (of 812) is greater than a second default value (i.e. using Vref of 2ND stage 140); and the voltage conversion chip (820) stops (using 824ab, coupled between the power receiving end (VBUS) and the voltage conversion chip (820)) converting the input voltage (understood to use input voltage in 820) into the first voltage (Vout of 20)].
st and 2nd default value, along with the first current detection circuit to disable a switch to control the corresponding electronic devices, as taught by Mattos, as doing so would have provided an improved selection mechanism to a post-production, adjustable over-current detection, as taught by Mattos (Para 2-3 and abstract).
Allowable Subject Matter
6. 	Claims 2-5 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “determining, by a second current detection circuit, whether the working current of the first electronic device is greater than a third default value, wherein the third default value is smaller than the second default value; in response to the working current being greater than the third default value, generating, by the second current detection circuit, a second sensing signal; enabling, by a microcontroller, a timer when the second sensing signal output by the second current detection circuit is received by the microcontroller; and in response to a duration of the microcontroller receiving the second sensing signal being longer than a default time, the microcontroller disables the switch”.
	Claims 3-5 are depending from claim 2. 
Regarding claim 7, a search of prior art(s) failed to teach “a second current detection circuit, coupled between the power receiving end and the switch to determine whether the working current of the first electronic device is greater than a third default value, wherein the third default value is smaller than the second default value, and wherein in response to the working current being greater than the third default value, the second current detection circuit generates a second sensing signal; and a microcontroller, coupled to the second current detection circuit and the switch, wherein the microcontroller enables a timer when the microcontroller receives the second sensing signal, wherein in response to a duration of the microcontroller receiving the second sensing signal being greater than a default time, the microcontroller disables the switch”.
Claims 8-10 are depending from claim 7. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/27/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838